EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 1, line 2, [contain] has been replaced by contains

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best known prior art fails to anticipate or render obvious the claimed cartridge, most notably the feature of, “…the cords are joined at their rear part so as to form a strand, wherein the cords are fastened by at least one fastening means secured to the cartridge, the strand being connected to the initiating means by a packing gland making it possible to immobilize the cords both radially and axially relative to the initiating means while keeping the cords tight between their fastening means and the initiating means”, as recited in independent claim 1.  Claim limitations in this application that use the word “means” are being interpreted under 35 U.S.C. 112(f). Conversely, claim limitations in this application that do not use the word “means” are not being interpreted under 35 U.S.C. 112(f).  The limitations, “initiating means”, and “fastening means” of claims 1-6 are being interpreted under 35 U.S.C. 112(f).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/Primary Examiner, Art Unit 3641